Citation Nr: 1143331	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  05-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected major depression and anxiety disorder, evaluated as 50 percent disabling prior to June 26, 2002, and as 70 percent disabling thereafter.  

2.  Entitlement to an effective date earlier than May 15, 2003, for service-connected low back disability. 

3.  Entitlement to an effective date earlier than June 26, 2002, for individual unemployability (TDIU). 

4.  Entitlement to an effective date earlier than June 26, 2002, for Dependents' Educational Assistance (DEA) benefits.   


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1972. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In May 2006, and October 2008, the Board remanded the claims for additional development.

In March 2004, the Veteran and his representative presented evidence and testimony to a local hearing officer at a hearing at the RO.  A transcript of that hearing has been associated with the Veteran's VA claims folder. 


FINDINGS OF FACT

1.  Prior to June 26, 2002, the Veteran's major depression and anxiety disorder is shown to have been productive of complaints of symptoms that included an exaggerated startle response, hypervigilance, flashbacks, and nightmares, but not occupational and social impairment, with deficiencies in most areas.  

2.  As of June 26, 2002, the Veteran's major depression and anxiety disorder is shown to have been productive of complaints of symptoms that include depression, irritability, anger, nightmares, and diminished concentration and short-term memory; but not total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

3.  In a final and unappealed decision, dated in February 2001, the RO denied an application to reopen a claim for service connection for chronic neck and back pain; an application to reopen the claim subsequent to the RO's February 2001 decision was not received prior to May 15, 2003. 

4.  A formal claim for TDIU was received no earlier than June 26, 2002. 

5.  Prior to June 26, 2002, the Veteran's service-connected disabilities were major depression and anxiety disorder, evaluated as 50 percent disabling, and malaria, evaluated as 0 percent disabling; his combined rating was 50 percent; factors warranting an extraschedular rating are not shown. 


CONCLUSIONS OF LAW

1.  Prior to June 26, 2002, the criteria for an initial evaluation in excess of 50 percent for major depression and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9434 (2011).  

2.  As of June 26, 2002, the criteria for an evaluation in excess of 70 percent for major depression and anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9434 (2011).  

3.  The criteria for an effective date prior to May 15, 2003 for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2011). 

4.  The criteria for an effective date prior to June 26, 2002 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400 (2011).

5.  The criteria for an effective date prior to June 26, 2002 for DEA have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021(a)(1), 21.3040(c), 21.3041 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected major depression and anxiety disorder, evaluated as 50 percent disabling prior to June 26, 2002, and as 70 percent disabling thereafter.  He argues that he has been unable to sustain employment since his service, and that he has had over 100 jobs.  He further asserts that he has such symptoms as suicidal ideation, the need to socially isolate, and memory problems.  See Veteran's appeal (VA Form 9), dated in May 2004.  It has also been argued that his involvement with the criminal justice system is evidence of the presence of severe psychiatric symptoms. 

In May 2002, the RO granted service connection for major depression and anxiety disorder, evaluated as 50 percent disabling, with an effective date for service connection of November 18, 1999.  The Veteran appealed the issue of entitlement to an increased initial evaluation, and in May 2002, the RO granted the claim, to the extent that it assigned a 70 percent rating, with an effective date of June 26, 2002.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

With regard to the history of this disability, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports shows that he was found to have a passive-aggressive personality disorder in 1968, and an emotionally unstable personality in 1970.  A 1972 report determined that an emotionally unstable personality type could not bet affirmed, and that he did not have a mental illness.  The earliest relevant post-service evidence of medical treatment following service is dated between 1988 and 1990, at which time the Veteran received treatment for complaints of psychiatric symptoms that included nightmares, mental confusion, paranoia, anger, and anxiety.  The next relevant medical evidence is a private November 10, 1999 report which notes a history of psychiatric treatment between 1988 and 1991, and which contains a diagnosis of posttraumatic stress disorder.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has evaluated the Veteran's major depression and anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. 

Under DC 9434, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.   

As an initial matter, with regard to all claims, the Board finds that the Veteran is not a credible historian.   A review of the Veteran's records shows that he has asserted to VA health care personnel that he was a co-pilot and a door gunner while in Vietnam.  He further "endorsed a rather extensive combat experience," to include reporting that he had participated in "rescue missions at night," that he had "fired rounds on many occasions," and that he had killed one Viet Cong in hand-to-hand combat.  See January 2001 VA PTSD examination report; see also April 2002 VA PTSD examination report (claiming participation as a door gunner on rescue missions); June 2001 VA progress note (claiming a history of participation in combat).  These claims were not repeated in previously or subsequently dated treatment reports.  However, the Veteran's service records show that his military occupation specialty was "phot cart specl," with a related civilian occupation of "draftsman."  His personnel file (AF Form 7) shows that while in Vietnam, he served at Nha Trang Air Base and Phan Rang Air Base, with the duty title of AGE (aero ground equipment) repairman.  He is not shown to have received any infantry or pilot training, and he is not otherwise shown to have had flight duty.  He is not shown to have received any awards or decorations evincing combat.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  An October 2003 VA examination report shows that the examiner stated that the Veteran's test results were invalid, and that it appeared that he "was making an effort to present himself as markedly impaired psychologically."  A May 2003 VA progress note shows that the examiner stated that the Veteran was "very suspicious for drug seeking behavior."  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).   

A.  Prior to June 26, 2002

The relevant medical evidence is summarized as follows:

VA progress notes show that in September 2000, the Veteran stated that this was his first visit to a health care provider in this country in nine years.  On examination, his thought content was normal.  He was somewhat depressed.  See also December 2000 report.  In June 2001, he asserted some suicidal ideation, but no real plan.  He was stated on Setraline.  The Axis I diagnosis was major depression, and the GAF score was 52.  A February 2002 report characterized his major depression as "in remission."  

A VA PTSD examination report, dated in January 2001, shows that the Veteran complained of symptoms that included an exaggerated startle response, hypervigilance, intrusive and distressing thoughts of combat, flashbacks, and nightmares.  He stated he was uncomfortable in large groups of people.  He denied a history of psychiatric hospitalizations.  He reported a history of daily drinking of alcohol, and stated that he was currently married, and that this was his fifth wife.  He stated that he worked as a butcher in a grocery store, and that he had been charged with domestic violence about one year before.  He denied hallucinations, delusions, and suicidal or homicidal ideations, although he reported a history of some low-grade visual hallucinations.  On examination, he was cooperative and polite.  He was alert and oriented to time, place and person.  Insight and judgment were fair.  Speech was fluent without echolalia or dysarthia.  Mood was depressed.  Affect was mood-congruent.  Thought processes were logical, coherent and goal-directed without FOI's (flight of ideas) or LOA's (looseness of association).  The Axis I diagnoses were PTSD, depression NOS (not otherwise specified) vs. substance-induced mood disorder, and alcohol dependence.  The Axis V diagnosis was a GAF score of "58 - 60."

A VA PTSD examination report, dated in April 2002, shows that the Veteran reported having had over 95 jobs since separation from service; he stated that he had cut hair for nine years while living in Chile in the 1990's.  He stated that he had been an investment broker and that he had owned 39 properties at one time, although he currently had nothing to shows for this.  He stated that when he found a job, he generally finds them uninteresting and will leave, and he denied a history of significant terminations.  He stated that he had attended classes at several universities and colleges.  Currently, he had no income.  He reported a history of significant depression, to include marked anhedonia, dysphoria, anergia, and hopelessness, with fleeting suicidal thoughts, and no actions of suicide.  On examination, he was well-groomed.  He was cooperative, and he tended to be grandiose at times in his description of his life accomplishments.  Mood was neutral.  There was some dysphoria and anxiousness.  Affect was full.  Thought production was logical, goal-directed, with no loose associations, and no flight of ideas.  He denied auditory or visual hallucinations.  He had some paranoia, but no formed delusions.  He was alert and oriented to person, place, time and situation.  He denied ongoing suicidal ideation, and thoughts of harm to others.  Memory was intact to recent, immediate and remote memories.  Attention and concentration were good.  Insight and judgment were fair.  The Axis I diagnoses were major depression, anxiety disorder NOS, and alcohol dependency in early remission.  The Axis V diagnosis was a GAF score of 60.  
 
The Board finds that for the period prior to June 26, 2002, an initial evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's major depression and anxiety disorder more closely resembles the criteria for not more than a 50 percent rating.  For the time period on appeal, there is no record of treatment whatsoever dated prior to September 2000.  Thereafter, the findings as to the Veteran's speech, associations, affect, mood, insight, and judgment, are not shown to be sufficiently severe to warrant an increased initial rating.  He received a GAF score of 52 in June 2001, one GAF score of a range from 58 to 60, and another GAF score of 60.  These scores are evidence of moderate symptoms.  In 2001, there are notations of "vague" suicidal ideation, and suicidal ideation without plan, with no subsequent findings of either suicidal or homicidal ideation.  In summary, the evidence does not show that the Veteran has such symptoms as suicidal ideation, obsessional rituals, defects in speech, near-continuous panic or depression which affect his ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, such that a 70 percent rating is warranted.  See 38 C.F.R. § 4.130.  Based on the foregoing, the Board concludes that the Veteran's service-connected major depression and anxiety disorder is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for an evaluation in excess of 50 percent under DC 9434.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  
B.  As of June 26, 2002

The relevant medical evidence is summarized as follows:

VA progress notes show a number of treatments for psychiatric symptoms, with complaints that included depression, and diagnoses of major depression (characterized as "in remission" in July and October of 2002, and in April 2003).  The reports repeatedly show that he denied suicidal or homicidal ideation, delusions, or hallucinations.  An April 2003 report notes that he had been incarcerated for 90 days for domestic assault and illegally discharging a firearm.  He denied hallucinations or psychosis, and suicidal or homicidal ideation, and said "he's doing the best he's been in a long time."  Thoughts were logical, well-organized, and coherent.  He reported that he walked 11/2 miles per day.  In June 2003, he reported that he was self-employed as an artist.  Reports, dated in 2004, note complaints that included nightmares, anxiousness, poor concentration and memory, and a dislike of crowds.  He was noted to have fair memory, with some psychomotor slowing, and quite poor concentration.  He denied suicidal ideation.  He was taking Wellbutrin.  There is an April 2004 finding of a GAF score of 60.  There are no reports dated between 2004 and 2009.  Reports dated in 2009 show that he received a great deal of treatment for substance abuse beginning in June, to include alcohol, cocaine, and cannabis dependence.  Insight and judgment were noted to be fair, with goal-directed speech.  These reports contain GAF scores of 35, 39, and 50.  He also began received a great deal of treatment for a seizure disorder.  Reports, dated in 2011, indicate that he resumed intake of alcohol.  They contain findings that include fair insight and judgment, grossly intact memory and cognition, linear and goal-directed thought processes, with fluent and spontaneous speech.  He denied suicidal or homicidal ideation.  He was noted to be well-groomed.  He received GAF scores of 45, 53, 54, and 55.  

A VA vocational rehabilitation report, dated in July 2003, states that the Veteran was infeasible for return to gainful employment and would be considered for service under a program of independent living.  Two statements from former employers, dated in 2002, indicate that the Veteran "voluntarily quit," and "left of own accord."

A VA examination report, dated in October 2003, shows that the examiner noted that the Veteran had only reported for eight of 18 scheduled mental health treatments since 2000.  The Veteran was noted to have a history of several DWI's (driving while intoxicated), and to have recently been released from incarceration for domestic assault with a firearms charge, as well as assault on a police officer.  He complained of symptoms that included depression, irritability, anger, nightmares, and diminished concentration and short-term memory.  He complained that people had trouble working with him, and that he had no friends.  He stated that he stayed at home a lot and did not like to socialize, and had anxiety when in public.  The report states that on examination, the Veteran was well-oriented and spoke clearly.  Thought processes were logical and no psychotic indices were elicited, although atypical thought patterns were later expressed.  Affect was flexible and appropriate.  He denied auditory hallucinations, but claimed to have visual hallucinations.  He stated that he believed there are spirits in his home.  He denied other symptoms of a thought disorder, and denied symptoms related to mania or an obsessive-compulsive disorder.  He stated he had last worked in May 2001, at a meat counter in a grocery store, and that he had quit the job after about six months because he felt he was unfairly treated.  He estimated he had worked at more than 100 jobs in his life.  He had difficulty explaining why he had not worked in the past two years.  After testing, his psychological profile was determined to be invalid, and the examiner stated, "In terms of MMPI-s, it appears that the patient was making an effort to present himself as markedly impaired psychologically."  The Axis I diagnosis was mild agoraphobia.  The Axis V diagnosis was a GAF score of 51.  The examiner stated that the Veteran's agoraphobia likely interferes with his ability to pursue employment, however, he was able to attend domestic violence programs on a consistent basis, "Hence, if incentive is high enough, apparently he can overcome the agoraphobic symptoms."  The examiner stated that agoraphobia is amenable to treatment, and that given the invalid test scores, it was difficult to determine the severity of his agoraphobia.  

A VA examination report, dated in May 2011, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The report notes the following: there was no history of psychiatric hospitalization.  The Veteran was currently being treated for a mental disorder, to include use of anti-depressants (Citalopram); his therapy had poor effectiveness.  The Veteran complained of depression, poor energy, poor and irregular sleep, anxiety, being shy around people, and poor concentration.  The Veteran stated that he was currently doing some photography and writing stories, he stated that his wife died the previous year.  On examination, there was some psychomotor slowing.  There was no suicidal thought or plans.  He did not report symptoms of agoraphobia.  He was clean and appropriately dressed  Speech was spontaneous, hesitant, clear and coherent.  Affect was constricted.  He could do serial 7's, and could spell a word forward and backward.  Thought process and thought content were unremarkable.  There were no delusions or hallucinations, obsessive or ritualistic behavior, inappropriate behavior, or suicidal or homicidal thought.  He understands the outcome of his behavior.  Remote, recent, and immediate memory were normal.  There was no problem with activities of daily living.  He was able to maintain minimum personal hygiene.  The report states that psychological testing had been ordered, but that the Veteran failed to report.  His usual occupation was photographer and writer; he was not currently employed; his last regular work was in 1999.  He was medically retired for a physical problem.  The Axis I diagnosis was major depressive disorder in partial remission, alcohol dependence in partial remission, and active nicotine dependence.  The Axis V diagnosis was a GAF score of 57.  The examiner stated that there was not total occupational and social impairment due to mental disorder signs and symptoms, nor did mental signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity due to mental disorder symptoms.  Depression at the present level would likely cause reduced reliability in productivity if he were to attempt gainful employment.  

The Board finds that as of June 26, 2002, an evaluation in excess of 70 percent is not warranted.  The findings in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal or homicidal ideation, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for an evaluation in excess of 70 percent have been met.  In this regard, there is no evidence to show that his symptoms are productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  Although the Board has considered the GAF scores of 35 and 39 in 2009, these score substantially outly the other GAF scores of record (which range between 50 and 60, except for one score of 45), and these two GAF scores are not sufficiently supported by the accompanying findings to warrant an evaluation in excess of 70 percent.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  These findings indicate, inter alia, that there is no evidence of behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or an inability to function in almost all areas.  See QRDC DSM-IV.  The Board has considered that the Veteran reported that he was incarcerated for 90 days for domestic violence and assaulting a police officer, and to have a number of arrests for DWI's, and that it has been argued that this is evidence of severe symptoms.  However, he has been found not to be credible, and there is no competent evidence associating such behaviors with his service-connected disability, nor is there sufficient evidence of record to show "persistent" danger of hurting oneself or others.  Finally, although the Veteran has reported having held over 100 jobs in his lifetime, the record indicates that he reported that he tended to quit his jobs, and that he had no history of significant terminations.  In addition, the May 2011 VA examiner specifically indicated that there was not total occupational and social impairment due to psychiatric symptoms.  That report further indicates that the Veteran is retired due to physical symptoms.  

In summary, the Veteran's symptoms are not shown to be sufficiently severe to have resulted in total occupational and social impairment due to the required severity of psychiatric symptoms, and the Board has determined that the preponderance of the evidence shows that the Veteran's major depression and anxiety disorder more closely resembles the criteria for not more than a 70 percent evaluation. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

The Board has reviewed the entirety of the disability picture, but finds that it is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  There is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected psychiatric disorder is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the Veteran is shown to have several significant disorders for which service connection is not currently in effect, to include hypertension, chronic pain in multiple joints, and a seizure disorder.  See e.g., July 2003 VA progress note.  The Board further notes that neither frequent hospitalization nor marked interference with employment due to the Veteran's service-connected psychiatric disorder is demonstrated, nor is there any other evidence that this condition involves such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  For this reason, the Board finds no basis to refer this case for consideration of an extraschedular rating. 

In deciding the Veteran's increased initial evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased initial evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted.  

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Earlier Effective Dates

The Veteran asserts that he is entitled to earlier effective dates for service connection for a low back disorder, for TDIU, and for Dependents' Educational Assistance benefits.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

A.  Earlier Effective Date - Service Connection  - Low Back Disorder

In October 1972, the RO denied the Veteran's claim for service connection for chronic neck and back pain.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In November 1999, the Veteran filed to reopen the claim.  In February 2001, the RO determined that new and material evidence had not been presented to reopen the claim.  There was no appeal, and the RO's decision became final.  Id.  

On May 15, 2003, the Veteran filed to reopen the claim.  In August 2004, the RO granted the claim, and assigned an effective date for service connection of May 15, 2003.  
 
A review of the claims files shows that there is no communication, formal or informal, that could be interpreted as a claim of service connection for a low back disorder that was received subsequent to the RO's February 2001 rating decision, and prior to May 15, 2003.  In this regard, although VA progress notes show treatment for low back symptoms between February 2001 and May 2003, these reports may not be considered applications to reopen his claim.  The provision at 38 C.F.R. § 3.157(b) applies only to a distinct group of claims where service connection has already been established.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records could not be construed as informal claim) citing 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35   (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . ."). 

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for a low back disorder prior to May 15, 2003.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

In conclusion, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed, which in this case was May 15, 2003.  The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to May 15, 2003 for service connection for a low back disorder.  38 U.S.C.A. §§ 5107(b), 5110(a); 38 C.F.R. §§ 3.1(p), 3.400. 

B.  Earlier Effective Date - TDIU

As noted in Part I, in May 2002, the RO granted service connection for major depression and anxiety disorder, evaluated as 50 percent disabling.  The Veteran appealed the issue of entitlement to an increased initial evaluation, and in August 2004, the RO granted the claim, to the extent that it assigned a 70 percent rating, with an effective date of June 26, 2002.  Based on this increase, the RO also granted TDIU in its August 2004 decision, and assigned an effective date of June 26, 2002.  The Veteran appealed the issue of entitlement to an earlier effective date, and in October 2005, the RO denied the claim.    

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

The RO's August 2004 grant of TDIU was based on the increase in the Veteran's evaluation for his major depression and anxiety disorder from 50 percent to 70 percent.  The effective date for this increase is June 26, 2002.  

Prior to June 26, 2002, the Veteran's service-connected disabilities were major depression and anxiety disorder, evaluated as 50 percent disabling, and malaria, evaluated as 0 percent disabling (noncompensable).  His combined rating was 50 percent.  See 38 C.F.R. § 4.25 (2011).  As of June 26, 2002, the Veteran's service-connected disabilities were major depression and anxiety disorder, evaluated as 70 percent disabling, and malaria, evaluated as 0 percent disabling.  His combined rating was 70 percent.  Id.  In Part I of this decision, the Board has determined that an increased initial evaluation is not warranted for major depression and anxiety disorder.  Given the foregoing, the minimum schedular criteria for TDIU are met as of June 26, 2002, and no earlier.  See 38 C.F.R. § 4.16(a).  

As the scheduler criteria for TDIU are not met prior to June 26, 2002, the sole avenue by which he may be awarded an earlier effective date for TDIU is therefore based on the possibility of an extraschedular evaluation.  In this regard, the Board notes that June 26, 2002 is also the date that a TDIU claim (VA Form 21-8940) was received from the Veteran, and that there is no evidence to show that a claim, formal or informal, for TDIU, was received at any time prior to June 26, 2002.  See 38 C.F.R. §§ 3.155, 3.157.  In addition, subsequent to the RO's May 2002 grant of service connection for major depression, and prior to June 26, 2002, no objective evidence was received that was sufficient to show unemployability due to service-connected disability, such that a claim could have been considered to be raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Under the circumstances, the Board will determine whether the criteria for an extraschedular evaluation are shown to have been met for the year prior to receipt of the TDIU claim.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The Board finds that the schedular evaluation was not inadequate.  During the time period in issue, the Veteran was receiving a 50 percent rating for his psychiatric disorder, and a noncompensable rating for malaria.  The Veteran's percentage ratings represented as far as could practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2011).  As the Veteran's malaria is not shown to have been active, it will not be further discussed.  With regard to major depression, the applicable diagnostic code (DC), 38 C.F.R. § 4.130, DC 9434, and its implementing rating formula, provided for a rating of up to 100 percent.  See the General Rating Formula for Mental Disorders.  During the time period in issue, the medical evidence includes a February 2002 report  in which his major depression was characterized as "in remission."  An April 2002 VA examination report contains a GAF score of 60, which is at the high end of the scale indicating moderate symptoms.  See QRDC DSM-IV.  There is no evidence of hospitalization for service-connected symptoms.  Although the evidence indicates that he had a history of a large number of employers, two statements from former employers merely indicate that he voluntarily left his jobs (discussed supra).  During his April 2002 VA examination, he stated that he tended to leave his jobs because he found them "uninteresting," and he denied a history of "significant terminations."  In summary, the evidence is insufficient to show that the Veteran had an exceptional disability picture solely due to his service-connected disabilities.  The evidence does not show that, even when considering his limitations and exacerbations, that some factor existed which took the Veteran's service-connected disabilities outside the realm of the usual, so as to render impracticable his schedular rating.  Consequently, the Board concludes that the an effective date for TDIU prior to June 26, 2002 is not warranted. 

C.  Earlier Effective Date - DEA

The Veteran asserts that he is entitled to an effect date prior to June 26, 2002 for a grant of dependents education assistance (DEA) benefits.  

As previously stated, on June 26, 2002, the Veteran filed his claim for an increased rating for TDIU; this claim included a claim for DEA. See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded). 

In an August 2004 rating action, the RO granted an effective date of June 26, 2002 for the Veteran's dependents educational assistance (DEA). 

Under the provisions governing eligibility of children for educational assistance, eligibility turns on the date that the Secretary first finds that the parent from whom eligibility is derived has a service-connected total disability permanent in nature.  "First finds" is defined in the statute as the effective date of the rating or date of notification to the veteran from whom eligibility is derived establishing a service- connected total disability permanent in nature, whichever is more advantageous to the eligible person.  38 U.S.C.A. § 3512(a)(3) and (d) (West 2002); 38 C.F.R. § 21.3041(d)(1) (2011). 

The regulation governing DEA also states that no person is eligible for educational assistance that reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.  See 38 C.F.R. § 21.3040(c).  In this case, the Veteran has reported having four children, born between 1985 and 1997.  See VA Form 21-686c, received in June 2002. 

In Part II.B., the Board determined that the correct effective date for TDIU is June 26, 2002.  Thus, the same earlier effective date, June 26, 2002, is assigned for DEA eligibility under Title 38, Chapter 35.  There is no statutory or regulatory provision that permits the assignment of an earlier effective date for DEA. 

For all earlier effective date claims, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

With regard to the claim for an increased initial evaluation for service-connected major depression with anxiety disorder, the Court has held that in such cases section 5103(a) notice is not required, because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the claims for earlier effective dates, the Dingess Court similarly held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Id. at 491. 
 
The Veteran does not assert, and there is no evidence to show, that he filed an application for TDIU, or to reopen his claim for service connection for a low back disorder, at any time prior to the current effective dates.  There is no assertion of missing and relevant evidence.  In such a case, there is no additional information or evidence that could be obtained to substantiate the claims.  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384   (1993). 

In October 2008, the Board remanded the claims.  The Board directed that VBA should contact the Veteran in writing and request that he provide or identify, within a reasonable time, records regarding charges of domestic violence to include any Court ordered or related psychological or social worker reports which address the veteran's then current psychological condition, and that VBA should also request that the Veteran identify or produce any other records he believes may support his claims.  The Board further directed that the Veteran be afforded a VA psychiatric examination.  In December 2008, the RO sent the requested duty-to-assist letter.  There is no record of a reply that is responsive.  In May 2011, the Veteran was afforded a VA examination, and the examiner indicated that his report was based, in part, on a review of the Veteran's C-file.  Given the foregoing, the Board finds that there has been substantial compliance with its October 2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

Based on the foregoing, the Board finds that the mandates of the VCAA have been met, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


